Citation Nr: 1215217	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

By way of brief history, the Veteran's claim was previously before the Board in January 2011, at which time the Board denied service connection for diabetes mellitus.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  The JMR moved for the Court to vacate and remand the January 2011 Board decision, as the parties agreed that the Board failed to provide an adequate discussion of the reasons and bases for its decision.  The parties also agreed that a determination was needed from the Board regarding the adequacy of the April 2010 VA examination and whether all of the relevant medical records had been obtained under VA's duty to assist.  In January 2012, the Court granted the JMR.

As noted above, the January 2012 JMR directed the Board to determine whether all relevant medical records have been associated with the claims file and whether the April 2010 VA examination is adequate with which to decide the Veteran's claim.  However, subsequent to the January 2012 Order granting the JMR, the Veteran submitted additional medical evidence, which the Board has determined below places the evidence in a state of relative equipoise as whether service connection is warranted.  Given the favorable outcome of the Veteran's claim, as discussed below, the Board finds that a remand to obtain additional records or complete additional development would serve no useful purpose.  As such, the Board may proceed in deciding the claim without any prejudice to the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in a state of relative equipoise as to whether the Veteran's currently diagnosed diabetes mellitus is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for diabetes mellitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

VA regulations provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Merits of the Claim

The Veteran essentially maintains that his currently diagnosed diabetes mellitus is related to his military service.  He claims that he experienced early symptoms of the disorder, to include urinary frequency, hematuria, excessive sweating, headaches, dizziness, and erectile dysfunction, while on active duty; he claims that these symptoms are related to the claimed disorder.  Having reviewed the evidence of record, the Board finds that the evidence is in a state of relative equipoise as to whether the Veteran's diabetes mellitus is related to his military service.  Accordingly, all doubt is resolved in the Veteran's favor and the claim is granted.

The Veteran's service treatment records have been reviewed and are associated with the claims file.  While these records are negative for a diabetes mellitus diagnosis, they document the Veteran's reports of genitourinary symptomatology.  Multiple service treatment records document his reports of experiencing urinary frequency, hematuria, and erectile dysfunction after sustaining a low back injury due to a fall in 1996.  Urinalysis conducted in May 1998, June 1998, and August 1998 was negative for the detection of glucose.  An August 1998 Report of Medical Board shows that the Veteran was diagnosed with hematuria and impotence; it was noted that these conditions did not exist prior to enlistment.  The Veteran underwent a physical examination in connection with a Physical Evaluation Board (PEB) proceedings in September 1998; an October 1998 Findings of the Physical Evaluation Board Proceedings shows that he was diagnosed with hematuria and impotence.  On a December 1998 separation physical report, the Veteran was noted to have undergone diagnostic testing, which revealed no radiological source for his hematuria.  He was also noted to have been evaluated by urology, which revealed no determined etiology of his impotence, other than his in-service fall injury.  On the associated December 1998 separation report of medical history, the Veteran reiterated his report of experiencing frequent urination.  

Post-separation VA medical records dated in January 2000 document the Veteran's reports of experiencing frequent urination since his military service.  

VA medical records show the first evidence of a diabetes mellitus diagnosis in September 2004; subsequent VA records show treatment for the diagnosed disorder.

Associated with the claims file is an October 2009 statement from the Veteran's private physician, S.V.K., M.D., in which the physician reported that the Veteran was diagnosed with diabetes mellitus in 2002.  Dr. S.V.K. further stated that the Veteran was pre-diabetic for three to four years prior to his diagnosis.  No additional discussion or medical records were submitted in support of Dr. S.V.K.'s statement.

Also of record is an October 2009 letter from the Veteran's treating physician, I.S., M.D., who stated that he had treated the Veteran since 2007.  The physician relayed that the Veteran was diagnosed with diabetes mellitus in 2001.  He went on to explain that patients who have diabetes mellitus have symptoms for a long time prior to when they are officially diagnosed.  Dr. I.S. opined that the Veteran also had symptoms of diabetes long before he was officially diagnosed with the disorder.

The Veteran underwent a VA examination in April 2010 to assess the severity and etiology of his claimed diabetes mellitus disorder.  A clinical examination of the Veteran confirmed the previous diagnosis of diabetes mellitus.  The examiner reviewed the claims file in conjunction with performing the examination, and noted his review of the October 2009 submissions from Dr. S.V.K. and I.S.; he specifically noted the private physician's reports that the Veteran was diagnosed with diabetes in 2001 and 2002, respectively.  The examiner highlighted that these private physicians' letters were not accompanied by supporting treatment or laboratory records.  The examiner ultimately concluded that the Veteran's diabetes mellitus was less likely as not related to his military service.  He explained that the Veteran's service treatment records were negative for a diabetes mellitus diagnosis or treatment for the disorder and concluded that the Veteran's glucose levels were normal for years following his military service.  The examiner stated that the Veteran submitted "unsubstantiated outside medical letters" that presumed, without documentation, that the Veteran had diabetes for years prior to his actual diagnosis.  He reiterated that the Veteran's VA treatment records showed that his glucose levels were normal before the onset of his diabetes.

Following the January 2012 JMR, the Veteran submitted a March 2012 opinion letter from private physician G.K., M.D., in support of his claim.  Dr. G.K. stated that he reviewed the complete record that was before VA, and noted the Veteran's history of in-service episodes of polyuria (frequent urination), hematuria, and impotence.  The physician further noted that the Veteran was diagnosed with organic erectile dysfunction in January 2003.  He also noted his review of Drs. S.V.K. and I.S.'s October 2009 letters and the April 2010 VA examination report.  Dr. G.K. relayed that according to the standards of the American Diabetes Association, diabetes is not correctly diagnosed or ruled out by testing urine glucose.  He went on to state that diabetes cannot be diagnosed unless the appropriate tests are preformed.  Following this, Dr. G.K. concluded that the question of the date of onset of the Veteran's diabetes mellitus could not be answered by the evidence of his in-service urine glucose testing currently before the Board, as a urine glucose test is not sensitive to diabetes.  To highlight this point, Dr. G.K. noted that the diagnostic testing conducting during the April 2010 VA examination revealed that the Veteran's blood sugar level was elevated, and at the same time showed that his urine glucose level was normal.  He concluded that the medical records before the Board failed to include any evidence specifically ruling out diabetes during the Veteran's service or in the years following his separation.

Dr. G.K. essentially opined that it was highly likely that the Veteran's diabetes mellitus began during his military service.  In support of his opinion, he noted that the Veteran developed polyuria in service, which the physician stated was a cardinal symptom of diabetes.  He also highlighted the Veteran's in-service diagnosis of impotence, which he stated was a common complication of diabetes.  He stated that all of common causes of vascular impotence, such as high blood pressure, smoking, and high cholesterol, had been ruled out in this case.  The physician relayed that the most likely cause of the Veteran's vascular disease and erectile dysfunction was his diabetes.

Additionally, Dr. G.K. expressed his disagreement with the April 2010 VA examiner's opinion essentially that the Veteran's diabetes mellitus was less likely than not related to his military service.  He noted that the VA physician was technically correct in that the Veteran was not diagnosed with diabetes during his military service.  However, Dr. G.K. concluded that no diagnosis was made at that time because the in-service physicians did not order the appropriate tests to diagnosis the disorder.  He again highlighted that the Veteran's service treatment records revealed repeated evidence of polyuria, which he described as a "hallmark" symptom of diabetes.  Also, Dr. G.K. rebutted the VA examiner's conclusion that the Veteran's glucose levels were normal during the years following his separation.  According to Dr. G.K., this "fact" was not confirmed by the medical record, and the VA examiner did not provide any source to support this contention.  He also noted that Drs. S.V.K. and I.S. treated the Veteran's for years for the claimed disorder.  He highlighted that Dr. S.V.K. was a board certified endocrinologist/diabetes specialist, who would be very  knowledgeable of the Veteran's disorder, and that this physician essentially confirmed that the Veteran had symptoms of diabetes for years prior to his actual diagnosis.  

In conclusion, Dr. G.K. determined that the Veteran had classic symptoms of diabetes during his military service, but was not diagnosed in service due to not having undergone appropriate testing.  He opined that it was more likely than not that the Veteran's diabetes mellitus began during his military service.  

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's currently diagnosed diabetes mellitus is related to his military service.  As a point of relative equipoise as been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection for diabetes mellitus.

The Veteran has generally alleged that his currently diagnosed diabetes mellitus is related to his military service.  Specifically, he claims that he experienced symptomatology related to the disorder while on active duty.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that he experienced polyuria since his military service.  The Board finds the Veteran's testimony in this regard to be competent as there are no conflicting statements in the record.   Moreover, while his service treatment records are entirely negative for an actual diabetes mellitus diagnosis, these records document his reports of genitourinary symptomatology.  See Buchanan v. Nicholson 451 F.3d 1331 (Fed. Cir. 2006).  As there is no evidence refuting the Veteran's account of in-service genitourinary symptomatology, the Board finds his statements as to this occurrence to be both competent and credible.

The medical evidence, however, includes contradictory opinions as to whether the Veteran current diabetes mellitus is related to his military service.  Included in the claims file is the April 2010 VA examiner's opinion that the Veteran's diabetes mellitus is less likely than not related to his military service.  In contrast, in March 2012, Dr. G.K. essentially concluded, following his review of the claims file and medical literature, that his diabetes mellitus had its onset during his military service; the private physician ultimately opined that his diabetes mellitus was more likely than not related to his military service and essentially related the disorder to the Veteran's in-service genitourinary symptomatology.  While the April 2010 VA examiner's opinion was also rendered following a review of the claims file, in addition to a clinical examination of the Veteran, the Board does not find the VA examiner's opinion to be of a greater probative value.  Specifically, and as highlighted by Dr. G.K. and the parties to the January 2012 JMR, the VA examiner did not provide a detailed rationale or identify any medical evidence to support his conclusion that the Veteran's blood glucose levels were normal during the years following his separation.  See generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, and as highlighted in the January 2012 JMR, the April 2010 VA examiner failed to discuss the Veteran's in-service genitourinary symptomatology in rendering his opinion against the claim.  Thus, the Board does not find the April 2010 VA examiner's opinion to be more probative as compared to the other medical and lay evidence of record.  Given this, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's diabetes mellitus is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is granted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  


ORDER

Service connection for diabetes mellitus, type II, is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


